Citation Nr: 1225911	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 6, 2006.

2.  Entitlement to service connection for erectile dysfunction.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for leg cramps.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fallen arches.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.



WITNESS AT HEARING ON APPEAL

Veteran (Appellant)
ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1960 to November 1960, and from January 1962 to March 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March and June 2006, June 2009, and February 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2009 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.  In a May 2010 decision, the Board denied an effective date earlier than August 27, 1999 for the grant of service connection for PTSD, an initial rating in excess of 50 percent from August 27, 1999 to April 5, 2006, and an increased rating in excess of 70 percent from April 6, 2006, forward.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion for Remand (Joint Motion).  In the May 2011 Order, the Court vacated the part of the Board's May 2010 decision that denied a disability rating in excess of 50 percent for PTSD from August 27, 1999 to April 5, 2006, and remanded the appeal to the Board for compliance with instructions provided in the Joint Motion.  The remainder of the Board's May 2010 decision was left intact, and thus, the issue has been characterized as written on the first page of this decision.  

The issues of entitlement to service connection for erectile dysfunction, leg cramps, and fallen arches are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has manifested occupational and social impairment with reduced reliability and productivity due to such symptoms as: panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to an initial schedular evaluation in excess of 50 percent for PTSD have not been met prior to April 6, 2006.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded an examination on the issue of rating his PTSD.  VA provided the Veteran with an examination in May 2006.  The Veteran's history was taken, and a complete mental health evaluation was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the May 2006 VA examination did not occur within the initial rating period currently on appeal, the Board finds that there is adequate additional medical documentation to enable the Board to make a determination as to the appropriate evaluation for the Veteran's PTSD from August 27, 1999 to April 5, 2006.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD Disability Rating Analysis

In the present case, service connection for PTSD was granted in a March 2006 rating decision.  A 50 percent evaluation was assigned, effective from August 17, 1999, the date the claim to reopen service connection was received.  The Veteran filed a timely notice of disagreement to the initial rating assigned, and in June 2006, the RO assigned a 70 percent rating, effective from April 6, 2006.  The Veteran continued to appeal the initial rating assigned, as well as the effective date of service connection, and as noted above, the Board denied entitlement to an effective date earlier than August 27, 1999 for the grant of service connection for PTSD, an initial rating in excess of 50 percent from August 27, 1999 to April 5, 2006, and an increased rating in excess of 70 percent from April 6, 2006, forward.  

The Veteran appealed the Board's decision to the Court, and the Court granted a Joint Motion in May 2011 that stated the Board did not adequately discuss potentially favorable evidence of record.  Specifically, the Joint Motion found that the Board did not discuss VA treatment notes from August 27, 2002, in determining that a rating in excess of 50 percent for PTSD from August 27, 1999 to April 5, 2006 was not warranted.  Thus, the Court vacated only that part of the Board's May 2010 decision that denied an initial evaluation in excess of 50 percent from August 27, 1999 to April 5, 2006, and the Board will only consider the initial rating assigned for PTSD for that period herein.     

The Veteran contends that that his PTSD symptoms during the period from August 27, 1999 to April 5, 2006 included flashbacks, nightmares, panic attacks, disorientation, irritability with episodes of violence, and sleep loss, and that these symptoms warrant a 100 percent evaluation.     

The Board has reviewed all the lay and medical evidence of record, and finds that the criteria for a disability rating in excess of 50 percent have not been met for any part of the rating period on appeal prior to April 6, 2006.  Throughout the rating period on appeal prior to April 6, 2006, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, which does not more nearly approximate the criteria for the next higher, 70 percent, evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Board finds that the requirements for a 70 percent rating have not been demonstrated by the evidence for any part of the rating period on appeal.  Throughout the rating period on appeal, the Veteran's PTSD was not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, as required for a 70 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The evidence of record during the rating period on appeal from August 27, 1999 to April 5, 2006 does not indicate the presence of suicidal ideation.  A July 1999 VA treatment note indicates that the Veteran denied suicidal ideation.  He again denied suicidal ideation in August and September 1999.  The Veteran reported no suicidal urges in November 2001.  In August 2002, the Veteran denied any current suicidal ideation, but reported a prior suicide attempt when he was going to jump from a bridge in West Virginia; however, there is no indication as to when this suicide attempt occurred or that it occurred in recent years.  The Veteran denied suicidal ideation in February and March 2005 and in January 2006.  In sum, while the evidence suggests a history of suicidal ideation prior to the rating period on appeal, it does not demonstrate suicidal ideation from 1999 to 2006.            

There is no evidence of obsessional rituals, including those which interfere with routine activities, during any part of the rating period on appeal.  In addition, speech was not intermittently illogical, obscure, or irrelevant during the rating period on appeal; indeed, it was consistently described as normal.  A July 1999 VA treatment note indicates the Veteran's speech was linear and within normal limits.  In August 1999, a VA clinician noted his speech was linear without thought disorder, and of normal rate and volume.  Speech was also noted to be normal and linear in September 1999.  An August 2002 VA treatment note indicates speech was appropriate with logical associations, and there was no pressure to the speech.  Speech was of normal rate and tone in February and March 2005 and in January 2006.  

The evidence shows some panic and depression, but not so frequently or severe so as to affect the Veteran's ability to function independently, appropriately, and effectively.  In July 1999, the Veteran reported occasional symptoms of panic brought on by gastrointestinal symptom exacerbations.  He denied significant depressive symptoms, and the VA clinician noted that he was not sad, hopeless, tearful, or helpless.   In August 1999, a VA treatment note indicates that, since the last visit, the Veteran reported an increase in panic attacks, but now reported that they had subsided.  In September 1999, the Veteran reported that his medication had decreased his anxiety and panic; he further reported a panic attack the previous week, but stated that the attacks had decreased in frequency and intensity overall.  He denied any subjective depressive symptoms.  In October 1999, the Veteran reported mild panic symptoms once per week.  In September 2000, the Veteran's wife wrote that he experienced panic attacks on a daily basis.  In November 2001, the Veteran reported being depressed and anxious.  In January 2006, the Veteran reported that his mood was "not too good."  Thus, while it does appear that panic and depression were experienced frequently by the Veteran, the symptoms were not nearly-continuous so as to affect his ability to function; indeed, the evidence suggests that his panic and depression could be managed by medication and a stable environment.              

The evidence does show impaired impulse control, but the Veteran consistently reported that his irritability was provoked, and the evidence does not demonstrate any episodes of violence during the rating period on appeal.  A July 1999 VA treatment note indicates the Veteran was cooperative.  In August 1999, the Veteran reported irritability to his VA primary care physician, but there was no indication of violent episodes.  In September 1999, a VA clinician noted the Veteran was calm and cooperative.  A July 2000 letter from a private psychiatrist, Dr. P., indicates that the Veteran had trouble controlling his anger and rage, and that, at times, he was seized with impulses to run, beat on objects, throw things, or tear something up.  In September 2000, the Veteran wrote that he had lost his temper on several occasions in the past; specifically, he stated that he had shot a man with a rifle, shot a man with a bow and arrow, and beat another man with a baseball bat after being provoked.  A June 2004 letter from a VA staff psychiatrist, Dr. D., clarified that he shot his step-daughter's boyfriend with his gun and with his bow and arrow in the groin when the Veteran found them together and the boyfriend "got in [his] face."  With further regard to this incident, a December 1977 Report of Contact from the VA mental health clinic indicates the boyfriend shot at the Veteran first, and then the Veteran shot him with a bow and arrow.  In addition, a June 1983 VA consultation report noted that the Veteran reported some loss of control and that he had shot someone in an episode.  An April 1986 report of psychiatric evaluation noted that the Veteran reported that he shot a relative with a bow and arrow and had brandished 2 rifles in front of relatives.  A January 1989 VA psychiatric evaluation report shows that the Veteran reported aggressive situations, including that he shot a friend with a bow and arrow and attacked a friend with a baseball bat during arguments.  Thus, the bow and arrow incident to which the Veteran referred in his 2000 letter appears to have occurred in 1977 and the other incidents involving guns and a baseball bat were reported to have occurred prior to January 1989, all reported incidents were well before  the rating period under consideration.  The July 2002 VA examination report also indicates that the Veteran has had periodic eruptions into violent and aggressive behavior, although it does not provide examples or the time frame during which these incidents occurred.  An August 2002 VA treatment note indicates uncontrolled anger at times, and, as discussed below, homicidal threats.  However, there is no documentation of specific violent episodes during the rating period under consideration; rather, the evidence indicates that violent episodes occurred in the distant past.      

The Veteran reported occasional episodes of spatial disorientation.  VA treatment notes from July and September 1999 indicate the Veteran was alert and oriented to person, place, and time.  In a September 2000 letter, the Veteran wrote that he experienced periods where he lost his orientation, finding himself in places without knowing how he got there.  However, in August 2002, the VA clinician noted that the Veteran was fully oriented to time, person, and place.  At the August 2004 Board hearing, the Veteran's wife testified that she once sent the Veteran out to do errands, but he didn't know where he was and had to get help to come back home.  

The evidence does not demonstrate neglect of personal appearance and hygiene.  VA treatment notes from August 1999 and November 2001 indicate the Veteran was well-groomed, neatly-dressed, and clean.  An August 2002 VA treatment note indicates the Veteran was appropriately dressed for his gender and age.  In February 2005, a VA clinician noted that the Veteran was groomed and dressed casually.   

The evidence does show difficulty in adapting to stressful circumstances, including work or a worklike setting.  In September 2000, the Veteran's wife wrote that the Veteran could not handle any sudden changes in routine, so she tried to maintain a calm, stable environment in order to keep him from experiencing severe panic and anxiety attacks.  

The evidence demonstrates difficulty, but not inability, establishing and maintaining effective relationships.  Specifically, although the Veteran is somewhat socially isolated, he has been able to maintain a good relationship with his wife and a few close friends and family members.  The July 2000 report from Dr. P. indicates that the Veteran described himself as being a loner.  An August 2000 VA counseling note indicates that the Veteran interacted well with others in his therapy group.  In a September 2000 letter, the Veteran wrote that he had been divorced two times, and that his interaction with his past wives had been filled with violence caused by his constant fear.  However, he went on to state that he had a wonderful, supportive wife currently, and that they had been married for eleven years.  He did clarify that he had caused her difficulty due to his constant anxiety and fear, that his nightmares were disturbing to her, and that she had begun to be fearful of him.  A December 2001 note from a Vet Center social worker indicates the Veteran stayed isolated and could not tolerate crowds.  However, a January 2006 VA treatment note indicates the Veteran went out to eat with his wife and it went "great" with no episodes of paranoia.   In addition, the Veteran stated that he enjoyed going to the veterans' center and talking with other veterans.         

Finally, while the evidence does show some occupational and social impairment, it does not show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to the above symptoms.  While the evidence demonstrates that the Veteran has difficulty being in crowds or public social situations, he has been able to maintain relationships with family members and a few other veterans.  In August 1999, the Veteran reported that he was unable to go into stores or other crowded areas since his service separation in 1962.  The July 2000 report from Dr. P. indicates the Veteran had two adult children who lived far away with whom he occasionally talked on the phone, but he had difficulty talking to them for very long.  It also states that the Veteran described himself as a loner.  An August 2002 VA treatment note also indicates that the Veteran had flashbacks that were triggered by being in crowds.  A February 2005 VA treatment note indicates the Veteran was coming to the VA clinic three times a week to volunteer, but that he intended to quit volunteering because he was "scared all the time" and did not like to be around people.  As noted above, in January 2006, the Veteran reported that he enjoyed going to the Vet Center and talking to other veterans.  Thus, while the evidence shows that the Veteran had difficulty being in public social situations, he has maintained relationships with his wife and children, and a few other veterans.                   

Moreover, his judgment and thinking have been intact throughout the rating period on appeal, and mood has only been intermittently affected.  In August 1999, the Veteran's VA primary care physician noted that he had no flight of ideas, agitation, or paranoid ideation.  In October 1999, the Veteran reported improved energy, motivation, and concentration, and the VA clinician noted that his mood was excellent.  The VA clinician also noted that the Veteran's insight and judgment were fair to good.  An August 2002 VA treatment note indicates the Veteran had major impairment in several (but not most) areas, such as work, family relations, judgment, thinking, and mood.  The VA clinician noted no flight of ideas, and no delusions or hallucinations.  In February 2005, a VA clinician also noted that the Veteran's thought content was linear and logical, and that he had marked perseveration on his PTSD symptoms.  Judgment and insight were noted to be fair.   The following month, in March 2005, the VA clinician noted that there were no signs of thought disorder, and that the Veteran was not focusing on his PTSD symptoms.  In January 2006, a VA clinician noted the Veteran's thought content was linear and logical, and reiterated that there were no signs of a thought disorder.  The clinician also noted that the Veteran's judgment and insight were fair.  Thus, while occupational and social impairment are demonstrated, the evidence does not demonstrate deficiencies in most areas, in that judgment, thinking, and family relations have been intact, and mood only intermittently affected.  

In addition, the symptoms listed in the 70 percent rating category as contributing to occupational and social impairment with deficiencies in most areas were largely absent from the evidence relating to the rating period on appeal.  As described above, only two of the nine symptoms listed in the 70 percent rating category - occasional disorientation to place and difficulty adapting to stressful circumstances - were suggested by some of the evidence.  Most of the other symptoms in the 70 percent evaluation category - suicidal ideation, obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships - were not demonstrated by the evidence.  

Further, most of the PTSD symptoms have been consistent with the assigned evaluation of 50 percent.  For example, the evidence relevant to the rating period on appeal demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-term memory, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran endorsed difficulty being around others due to his irritability and paranoia.  In addition, his wife stated that he had difficulty remembering errands she asked him to do, and that occasionally he would leave the house and forget where he was going.  Moreover, the Veteran's wife reported that he had panic attacks on an almost daily basis at times (although the Veteran reported panic attacks once weekly).      

The Board acknowledges that the evidence shows evidence of a report of one episode of homicidal ideation, which is one criterion in the 100 percent rating category (persistent danger of hurting self or others).  An August 2002 VA treatment note included an excerpt from an October 2001 VA treatment note which indicated that the Veteran had recently made recurrent homicidal threats towards a VA clinician.  Upon discharge in August 2002, however, it was noted that the Veteran reported no thoughts or intentions of harming himself and/or others.  Moreover, several VA treatment notes from November 2001, one month after the reported homicidal threats, do not indicate the presence of homicidal ideations or threats.  The Veteran also denied homicidal ideation in July 1999, August 1999, September 1999, February 2005, March 2005, and January 2006.  The evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or memory loss for names of close relatives, own occupation, or own name.  The Veteran and his wife did report occasional disorientation to place, another symptom in the 100 percent rating category.  Although two of the criteria for a 100 percent evaluation have been reported, the evidence does not show the continued presence of homicidal ideation, and does not show that these two reported symptoms have resulted in total occupational and social impairment as required for a 100 percent rating.  

In concluding that an increased initial disability rating in excess of 50 percent is not warranted for the entire rating period, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period.  The Veteran was assigned a GAF score of 60 in July 1999 and June 2004.  In February and March 2005, he was assigned a GAF score of 50.  In January 2006, he was assigned a GAF score of 55, and in August 2002, he was assigned a GAF score of 35.  

Despite the seriousness of the symptoms or impairment of occupational or social functioning associated with the GAF score of 35, a higher rating than 50 percent is not justified on the basis of the single GAF score in this range because the symptoms reflected by this score are more severe than the symptoms demonstrated by the evidence.  For instance, the evidence demonstrates avoidance of people outside of the Veteran's family, but does not demonstrate impairment in reality testing or communication; indeed, speech and communication were consistently observed to be normal.  Moreover, judgment and thinking have not been shown to be majorly impaired, and the Veteran consistently reported a good relationship with his wife.  Moreover, the remaining GAF scores assigned throughout the rating period on appeal were significantly higher, indicating the GAF score of 35 is not reflective of the severity of the Veteran's symptoms.  Thus, the single GAF score in this range does not warrant an increased rating.    

Next, the GAF scores of 50, which reflect serious symptoms or serious impairment in social, occupational, or school functioning, do not warrant an increased rating in excess of 50 percent, as the symptoms reflected by these scores are again more severe than those demonstrated by the evidence.  For instance, the evidence does not demonstrate suicidal ideation, obsessional rituals, or frequent shoplifting.  Moreover, although social and occupational impairment are shown by the evidence, the Veteran stated that he enjoyed talking to other veterans and even volunteered at the Vet Center for a period of time.   

Next, the GAF scores from 51 to 60, which reflect moderate symptoms or moderate impairment of occupational or social functioning, do not warrant an increased rating in excess of 50 percent, as the symptoms reflected by these scores are commensurate with the criteria for the currently assigned 50 percent evaluation.  For instance, the evidence demonstrates some panic attacks, few friends, and conflicts with peers, while the criteria for a 50 percent rating includes panic attacks more than once a week, and difficulty establishing and maintaining effective work and social relationships. 
  
Based upon the foregoing, the Board finds that the criteria an initial rating for PTSD in excess of 50 percent have not been met for the entire period on appeal, from August 27, 1999 to April 5, 2006.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested nightmares, panic attacks, depression, irritability, occasional disorientation to place, and social isolation.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the Board has considered the GAF scores during the relevant period of the appeal.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 50 percent for PTSD prior to April 6, 2006 is denied.


REMAND

During the course of the appeal of an earlier effective date and increased rating for PTSD, the Veteran filed claims for service connection for erectile dysfunction, leg cramps, and fallen arches.  The RO determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for leg cramps and fallen arches in a June 2009 and denied service connection for erectile dysfunction in a February 2010 rating decision.  On VA Form 9s submitted in January and April 2010, the Veteran indicated he wished to appeal the denial of service connection for erectile dysfunction, leg cramps, and fallen arches, and requested a hearing before the Board at the RO.  In March and April 2010, he clarified that he desired a videoconference hearing on these issues.  

Since such Board videoconference hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2011)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the issues of entitlement to service connection for erectile dysfunction, leg cramps, and fallen arches are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Roanoke RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


